                                                                                        Electronically Filed - Jackson - Independence - February 20, 2020 - 02:06 PM
                                                                       2016-CV06568

              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                          AT INDEPENDENCE, MISSOURI


A.A., a minor, by and through her Next Friend     )
F.A., F.A. individually, and M.A. individually,   )
                                                  )
                      Plaintiffs,                 )
vs.                                               )   Case No.
                                                  )   Division
LITTLE LEARNER, INC.                              )
800 SE Church                                     )
Lee’s Summit, Missouri 64063                      )
Please Serve:                                     )   Plaintiffs Demand Trial by Jury
Emily Hammerly                                    )
2505 NE Indian Point                              )
Lee’s Summit, Missouri 64086                      )
                                                  )
and                                               )
                                                  )
LITTLE LEARNER II, LLC                            )
3801 NE Independence Ave.                         )
Lee’s Summit, Missouri 64064                      )
Please Serve:                                     )
George E. Kapke                                   )
Kapke & Willerth, LLC                             )
3304 NE Ralph Powell Road                         )
Lee’s Summit, Missouri 64086                      )
                                                  )
and                                               )
                                                  )
EMILY HAMMERLY, Individually,                     )
2505 NE Indian Point                              )
Lee’s Summit, Missouri 64086                      )
                                                  )
and                                               )
                                                  )
JOSEPH HAMMERLY, Individually,                    )
2505 NE Indian Point                              )
Lee’s Summit, Missouri 64086                      )
                                                  )
                      Defendants.                 )




                                                                      EXHIBIT A
        Case 4:20-cv-00107-HFS Document 9-1 Filed 03/04/20 Page 1 of 12
                                                                                                      Electronically Filed - Jackson - Independence - February 20, 2020 - 02:06 PM
                                  PETITION FOR DAMAGES

       COME NOW Plaintiffs, A.A., a minor, by and through her Next Friend and natural

father, F.A., F.A. individually, and M.A. individually, and through their counsel Monsees &

Mayer, P.C., and for their cause of action against Defendants, state and allege as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the causes of action asserted herein and over the

parties to this action. Plaintiffs assert their claims under Missouri common law. This Court has

jurisdiction because the negligent conduct causing Plaintiffs’ injuries occurred in Lee’s Summit,

Missouri which is located in Jackson County, within the State of Missouri.

       2.      Venue is proper in this court under R.S.Mo. § 508.010, because Plaintiffs were

injured in Lee’s Summit, Missouri which is located in Jackson County, Missouri.

                                            PARTIES

       3.      Plaintiff A.A. is a minor and was at all times relevant to this complaint a resident

of Jackson County, Missouri. Plaintiff A.A. is referred to in this public filing by pseudonym to

maintain confidentiality of her identity.

       4.      Plaintiff F.A. is the natural father and Next Friend of minor Plaintiff A.A. and was

at all times relevant to this complaint a resident of Jackson County, Missouri. F.A. is referred to

in this public filing by pseudonym to maintain confidentiality of his minor child’s identity.

       5.      Plaintiff M.A. is the natural mother of minor Plaintiff A.A. and was at all times

relevant to this complaint a resident of Jackson County, Missouri. M.A. is referred to in this

public filing by pseudonym to maintain confidentiality of her minor child’s identity.

       6.      Defendant Little Learner, Inc. (hereinafter referred to as “LL”) is a Missouri

Corporation and at all times relevant to this complaint was in good standing and operating as a


                                                 2

        Case 4:20-cv-00107-HFS Document 9-1 Filed 03/04/20 Page 2 of 12
                                                                                                      Electronically Filed - Jackson - Independence - February 20, 2020 - 02:06 PM
daycare facility at 800 SE Church, Lee’s Summit, Missouri 64063. LL can be served through its

registered agent at the address listed above.

       7.      Defendant Little Learner II, LLC (hereinafter referred to as “LL2”) is a Missouri

limited liability corporation and at all times relevant to this complaint was in good standing and

operating as a daycare facility at 3801 NE Independence Ave., Lee’s Summit, Missouri 64064.

LL2 can be served through its registered agent at the address listed above.

       8.      Defendant Emily Hammerly at all times relevant to this complaint owned and

operated both LL and LL2 and was responsible for Plaintiff A.A.’s care and protection as her

daycare provider. Defendant Emily Hammerly caused injury to Plaintiff while functioning as her

protector, supervisor, and caregiver. Emily Hammerly can be served at the address listed above.

       9.      Defendant Joseph Hammerly at all times relevant to this complaint was employed

as a daycare teacher and/or worker with LL and LL2 in Lee’s Summit, Missouri and was acting

within the course and scope of his employment for LL and LL2. Joseph Hammerly can be served

at the address listed above.

       10.     Plaintiff A.A. suffered injuries caused by Defendants at their daycare facility, LL,

located at 800 SE Church, Lee’s Summit, Missouri 64063. At all times relevant to this

complaint, Defendants acted in capacity as Plaintiff A.A.’s daycare provider, providing care and

supervision to the minor child during times in which F.A. and M.A. worked.

                BACKGROUND FACTS APPLICABLE TO ALL COUNTS

       11.     F.A. and M.A. entrusted their minor child, A.A., to the care and supervision of

Defendants during times when they worked.




                                                3

        Case 4:20-cv-00107-HFS Document 9-1 Filed 03/04/20 Page 3 of 12
                                                                                                   Electronically Filed - Jackson - Independence - February 20, 2020 - 02:06 PM
       12.       Defendants provided daycare services to families and children, which they

operated at their daycare businesses that they owned, located at 800 SE Church, Lee’s Summit,

Missouri 64063 and 3801 NE Independence Ave., Lee’s Summit, Missouri 64064.

       13.       Defendant Emily Hammerly owned and operated both LL and LL2 and would

work at and/or run both LL and LL2 simultaneously.

       14.       Defendant Emily Hammerly considered LL and LL2 one entity and would

comingle their business.

       15.       Both Defendants Emily Hammerly and Joseph Hammerly were responsible for

the care, support, and protection of the children that attended LL and LL2.

       16.       Defendant Joseph Hammerly worked at both LL and LL2 as a daycare teacher

and/or worker.

       17.       Defendant Joseph Hammerly was initially trained as a daycare teacher and/or

worker at LL2.

       18.       During the time Defendant Joseph Hammerly was employed at LL2 he was

underaged and unfit to be included in the state required staffing ratio.

        19.      During the time period of late June to July 10, 2019, Defendant Joseph Hammerly

sexually assaulted Plaintiff A.A. while she was under the supervision of LL, LL2, and Defendant

Emily Hammerly.

        20.      On or about July 10, 2019, Defendant Joseph Hammerly sexually assaulted

Plaintiff A.A. on at least two separate occasions while at LL.

        21.      On or about July 10, 2019, Defendant Joseph Hammerly coerced Plaintiff A.A.

into the bathroom and had her put his penis in her mouth in exchange for “apple candies” from

the “prize box” in the classroom.


                                                  4

        Case 4:20-cv-00107-HFS Document 9-1 Filed 03/04/20 Page 4 of 12
                                                                                                       Electronically Filed - Jackson - Independence - February 20, 2020 - 02:06 PM
       22.     At all times relevant, the assaults and injuries sustained by Plaintiff A.A. occurred

while Plaintiff A.A. was under the supervision of LL, LL2, and Defendant Emily Hammerly.

       23.     Defendants Emily Hammerly, LL, and LL2 knew or should have known about

Defendant Joseph Hammerly’s propensity for violence and child sexual abuse and/or that he was

unfit to provide proper care and supervision for the children at LL and LL2, including

specifically Plaintiff A.A.

       24.     Defendant Emily Hammerly was told about the incident and did nothing to report

the abuse as mandated by state law.

       25.     Despite having notice of the sexual abuse, Defendant Emily Hammerly allowed

Defendant Joseph Hammerly to work following the incident, giving Defendant Joseph

Hammerly unrestricted access to minor children including Plaintiff A.A.

       26.     Defendant Emily Hammerly knew or should have known, as a daycare provider,

that she is mandated by law to report any abuse and neglect to the state the same day it is made

known and/or occurs.

       27.     As soon as the sexual abuse was reported to Plaintiff A.A.’s Parents, Plaintiff

A.A.’s parents reported it to the police.

       28.     The Missouri Department of Social Services, Children’s Division, was notified of

the incidents that occurred on July 10, 2019. After performing an investigation, the Department

determined, by a preponderance of the evidence, Plaintiff A.A. was sexually abused and

neglected at Defendants’ facility.

       29.     Defendant Joseph Hammerly was criminally charged for sexual assault and abuse

of Plaintiff A.A. This criminal case is currently pending in the Circuit Court of Jackson County,

Missouri at Independence, Case No. 1916-CR04235.


                                                 5

         Case 4:20-cv-00107-HFS Document 9-1 Filed 03/04/20 Page 5 of 12
                                                                                                      Electronically Filed - Jackson - Independence - February 20, 2020 - 02:06 PM
       30.     Defendant Emily Hammerly was criminally charged for her failure to report as

well as endangering the welfare of a children. This criminal case is currently pending in the

Circuit Court of Jackson County at Independence, Case No. 1916-CR04234-01.

       31.     As a direct result of Defendants’ wrongful conduct, Plaintiffs suffered, and will

continue to suffer, great pain of mind and body, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation,

and loss of enjoyment of life; and have incurred and will continue to incur expenses for medical

and psychological treatment, therapy, and counseling.

                                  COUNT I
                  NEGLIGENT TRAINING OF JOSEPH HAMMERLY
               AGAINST DEFENDANTS EMILY HAMMERLY, LL AND LL2

       32.     Plaintiffs incorporate all paragraphs of this Petition as if fully set forth herein.

       33.     Defendants Emily Hammerly LL and LL2 knew or should have known that

Defendant Joseph Hammerly was underaged and unfit to be a daycare teacher and/or worker

when they hired him to work at LL2.

       34.     Defendants Emily Hammerly LL and LL2 had a duty to properly train their

daycare teachers and/or workers.

       35.     Defendants Emily Hammerly LL and LL2 negligently failed to properly train

Defendant Joseph Hammerly as a daycare teacher and/or worker, especially with regard to

proper bathroom procedures and being alone with students.

       36.     As a result of the breach of this duty, Plaintiff A.A. suffered damages.

       37.     Defendants Emily Hammerly LL and LL2’s actions were willful, wanton, and

reckless for which punitive damages and/or as award for aggravating circumstances are

appropriate.


                                                  6

        Case 4:20-cv-00107-HFS Document 9-1 Filed 03/04/20 Page 6 of 12
                                                                                                        Electronically Filed - Jackson - Independence - February 20, 2020 - 02:06 PM
       38.       As a result of the above-described acts, Plaintiffs suffered, and continues to

suffer, great pain of mind and body, shock, emotional distress, physical manifestations of

emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of

enjoyment of life; and have incurred and will continue to incur expenses for medical and

psychological treatment, therapy, and counseling.

       WHEREFORE, Plaintiffs pray for judgment against Defendants Emily Hammerly LL

and LL2 for compensatory and punitive damages in an amount that is fair and reasonable in

excess of twenty-five thousand dollars ($25,000), their costs herein and such further relief the

Court deems just and equitable.

                                   COUNT II
                   NEGLIGENT SUPERVISION OF JOSEPH HAMMERLY
                           AGAINST ALL DEFENDANTS

       39.       Plaintiffs incorporate all paragraphs of this petition as if fully set forth herein.

       40.       Defendants knew, or should have known, about Defendant Joseph Hammerly’s

propensity for violence and child abuse and/or that he was unfit to provide proper care and

supervision for the children at the day care, including specifically Plaintiff A.A.

       41.       Defendants had the duty to protect Plaintiff A.A. and the other children at the

daycare from abusive acts, sexual assault, and/or inappropriate contact.

       42.       Defendants negligently failed to supervise Defendant Joseph Hammerly’s

interactions with the minor children where he was able to commit the wrongful acts against

Plaintiff A.A.

       43.       Defendants’ actions and/or inactions were willful, wanton, and reckless for which

punitive damages and/or damages for aggravating circumstances are appropriate.




                                                    7

        Case 4:20-cv-00107-HFS Document 9-1 Filed 03/04/20 Page 7 of 12
                                                                                                      Electronically Filed - Jackson - Independence - February 20, 2020 - 02:06 PM
       44.     As a result of the above-described acts, Plaintiffs suffered, and continues to

suffer, great pain of mind and body, shock, emotional distress, physical manifestations of

emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of

enjoyment of life; and have incurred and will continue to incur expenses for medical and

psychological treatment, therapy, and counseling.

       WHEREFORE, Plaintiffs pray for judgment against Defendants for compensatory and

punitive damages in an amount that is fair and reasonable in excess of twenty-five thousand

dollars ($25,000), their costs herein and such further relief the Court deems just and equitable.

                                  COUNT III
                   NEGLIGENT FAILURE TO SUPERVISE CHILDREN
                           AGAINST ALL DEFENDANTS

       45.     Plaintiffs incorporate all paragraphs of this Petition as if fully set forth herein.

       46.     Defendants had a duty to use ordinary care to protect the minor children against

unreasonable risks of harm while in their daycare and/or under their care and supervision.

       47.     It is a well-known and foreseeable risk when providing care and supervision to

minor children that some adults may attempt to have abusive contact and/or inappropriate

contact with minors.

       48.     Defendants had the duty to protect minor Plaintiff A.A. from abusive acts and/or

inappropriate contact.

       49.     In addition, Defendants LL, LL2, and Emily Hammerly had the duty to supervise

and monitor the minor children, and their interactions with Defendant Joseph Hammerly, to

avoid circumstances under which the subject abuse took place.

       50.     Defendants breached their duty to Plaintiff A.A., and were negligent, by:




                                                  8

        Case 4:20-cv-00107-HFS Document 9-1 Filed 03/04/20 Page 8 of 12
                                                                                                       Electronically Filed - Jackson - Independence - February 20, 2020 - 02:06 PM
               a. Failing to properly care for and protect Plaintiff A.A. whereby Defendant

                   Joseph Hammerly was able to physically abuse and sexually assault her; and

               b. Failing to use reasonable care in supervising the minor children and/or failing

                   to provide adequate warnings to the minor children’s parents, including the

                   parents of Plaintiff A.A., of the dangerous propensities of Defendant Joseph

                   Hammerly and failing to adequately supervise him.

       51.     Defendants’ actions and/or inactions were willful, wanton and reckless for which

punitive damages and/or damages for aggravating circumstances are appropriate.

       52.     As a result of the above-described acts, Plaintiffs suffered and continues to suffer

great pain of mind and body, shock, emotional distress, physical manifestations of emotional

distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of enjoyment of life;

and have incurred and will continue to incur expenses for medical and psychological treatment,

therapy, and counseling.

       WHEREFORE, Plaintiffs pray for judgment against Defendants for compensatory and

punitive damages in an amount that is fair and reasonable in excess of twenty-five thousand

dollars ($25,000), her costs herein and such further relief the Court deems just and equitable.

                                  COUNT IV
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                          AGAINST ALL DEFENDANTS

       53.     Plaintiffs incorporates all paragraphs of this Petition as if fully set forth herein.

       54.     The facts of the above described occurrence and the reasonable inferences

therefrom demonstrate that such occurrence was directly caused by Defendants’ failure to use a

degree of care that an ordinarily careful person would use under the same or similar

circumstances and Defendants were thereby negligent.


                                                  9

        Case 4:20-cv-00107-HFS Document 9-1 Filed 03/04/20 Page 9 of 12
                                                                                                       Electronically Filed - Jackson - Independence - February 20, 2020 - 02:06 PM
       55.     Such negligence involved an unreasonable risk of causing emotional distress to

Plaintiffs of which Defendants knew, or by using ordinary care should have known.

       56.     As a direct and proximate result of Defendants’ negligence, Plaintiffs suffered,

and continues to suffer, severe emotional distress as a result of offensive touching and contact

that is medically diagnosable and so significant as to require medical attention.

       57.     Further, as a direct result of the aforesaid conduct, Plaintiffs have and will in the

future experience substantial pain, suffering, embarrassment, loss of enjoyment of life, past and

future medical expenses, extreme emotional distress and mental anguish.

       58.     The aforesaid conduct of Defendants was outrageous, and in reckless indifference

to the rights of Plaintiffs, for which Plaintiffs claim punitive damages in an amount sufficient to

punish Defendants and deter them and others similarly situated from like conduct in the future.

       WHEREFORE, Plaintiffs pray for judgment against Defendants for compensatory and

punitive damages in an amount that is fair and reasonable in excess of twenty-five thousand

dollars ($25,000), their costs herein and such further relief the Court deems just and equitable.

                                        COUNT V
                                  INVASION OF PRIVACY
                                AGAINST ALL DEFENDANTS

       59.     Plaintiffs incorporate all paragraphs of this Petition as if fully set forth herein.

       60.     The facts of the above described occurrence and the reasonable inferences

therefrom demonstrate that such occurrence was an invasion of privacy.

       61.     Plaintiff A.A. has a reasonable expectation of privacy while in the bathroom.

       62.     Defendants invaded that privacy when Defendant Joseph Hammerly went into the

bathroom and performed the acts described above.




                                                  10

        Case 4:20-cv-00107-HFS Document 9-1 Filed 03/04/20 Page 10 of 12
                                                                                                       Electronically Filed - Jackson - Independence - February 20, 2020 - 02:06 PM
       63.     As a direct and proximate result of Defendants’ acts, Plaintiffs have suffered, and

will continue to suffer, severe emotional distress as a result of offensive touching and contact

that is medically diagnosable and so significant as to require medical attention.

       64.     Further as a direct result of the aforesaid conduct, Plaintiffs have experienced, and

will in the future experience, substantial pain, suffering, embarrassment, loss of enjoyment of

life, past and future medical expenses, loss of income, extreme emotional distress and mental

anguish.

       65.     The aforesaid conduct of Defendants was outrageous, and in reckless indifference

to the rights of Plaintiffs, for which Plaintiffs claim punitive damages in an amount sufficient to

punish Defendants and deter them and others similarly situated from like conduct in the future.

       WHEREFORE, Plaintiffs pray for judgment against Defendants for compensatory and

punitive damages in an amount that is fair and reasonable in excess of twenty-five thousand

dollars ($25,000), their costs herein and such further relief the Court deems just and equitable.

                                 DEMAND FOR JURY TRIAL

       66.     Plaintiffs demand a trial by jury on all issues triable in this case.

       WHEREFORE, Plaintiffs ask that this Court award judgment against Defendants as

follows:

               1. Award compensatory and punitive damages in favor of Plaintiff against

                   Defendants for damages sustained as a result of the wrongdoing of

                   Defendants;

               2. Award the Plaintiffs their costs and expenses incurred in this action; and

               3. Grant such other and further relief as the Court deems appropriate and just.




                                                 11

        Case 4:20-cv-00107-HFS Document 9-1 Filed 03/04/20 Page 11 of 12
                                                                        Electronically Filed - Jackson - Independence - February 20, 2020 - 02:06 PM
                                    Respectfully submitted,

                                    MONSEES & MAYER, P.C.
                                    A Professional Corporation

                                    BY /s/ DAVID M. MAYER
                                      DAVID M. MAYER,          #40861
                                      ROBERT A. THRASHER, #65231
                                      4717 Grand, Suite 820
                                      Kansas City, Missouri 64112
                                      (816) 361-5550
                                      (FAX) 361-5577
                                      dmayer@monseesmayer.com
                                      rthrasher@monseesmayer.com


                                    ATTORNEYS FOR PLAINTIFFS




                               12

Case 4:20-cv-00107-HFS Document 9-1 Filed 03/04/20 Page 12 of 12
